NO. 07-04-0307-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 18, 2004



______________________________





IN RE: JAMES LEE SWEED, RELATOR 



_______________________________



Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

OPINION

Relator James W. Sweed seeks a writ of mandamus ordering respondent, the Honorable Mackey Hancock, Judge of the 99
th
 District Court of Lubbock County, to rule on two motions allegedly pending in cause number 2003-522-601.  We deny the petition.

Relator has filed a Petition for Writ of Mandamus in which he alleges that respondent has failed to act on two motions pending in the referenced cause.  We are requested to order respondent to rule on the motions.  

In support of the petition for writ of mandamus, relator has not attached any documents evidencing the motions or relator’s alleged request that respondent rule on the motions. 

           When petition for writ of mandamus is made, it is the relator’s burden to show entitlement to the relief being requested.  
See
 
generally
 
Johnson v. Fourth District Court of Appeals
, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the petition a certified sworn copy of every document that is material to relator’s claim for relief and that was filed in any underlying proceeding, and a properly authenticated transcript of any relevant testimony from any underlying proceeding including any exhibits offered in evidence or a statement that no testimony was adduced in connection with the matter complained of.  
Tex. R. App.
 P. 52.7(a).

Certified, sworn copies of motions and correspondence referenced in the petition are not attached or furnished.  Relator has not presented a record which shows entitlement to the relief sought, or upon which we are authorized to act.

The petition for writ of mandamus is denied.



Phil Johnson

Chief Justice